Citation Nr: 0118315	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether the January 1947 rating action denying service 
connection for a left wrist disability was clearly and 
unmistakably erroneous.

2. Entitlement to an increased rating for a left wrist 
disability, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February to November 
1946.  By decision of September 1998, the Board of Veterans 
Appeals (Board) granted service connection for a left wrist 
disability.  The RO implemented this decision by rating 
action of November 1998, wherein service connection and a 10% 
rating were assigned effective September 1992.

This appeal arises from a May 1999 rating action that found 
no clear and unmistakable error (CUE) in a January 1947 
rating action that denied service connection for a left wrist 
disability, and that granted a 20% rating for the left wrist 
disability; the veteran appeals the 20% rating as inadequate.  
By rating action of November 1999, the RO granted an 
effective date of July 1992 as the effective date of the 
grant of service connection and 20% rating for a left wrist 
disability.

In March 2000, the veteran requested a hearing before a 
Member of the Board in Washington, D.C.  By letter of 
February 2001, the Board notified the veteran and his 
representative of a hearing that had been scheduled for him 
in Washington, D.C. for a date in mid-May.  By letter which 
was received at the Board in March 2001, the veteran's 
representative stated that the veteran was unable to appear 
for the May 2001 Board hearing, and requested that 
"appropriate action" be taken with respect to his claim.  
An early May 2001 VA Contact Report indicates that an 
official of the Board telephoned the veteran and clarified 
that he wanted to cancel the Board hearing scheduled 
subsequently that month.

The issue of a rating in excess of 20% for a left wrist 
disability is the subject of the REMAND portion of this 
decision, below.



FINDINGS OF FACT

1. By rating action of January 1947, the RO denied service 
connection for a left wrist disability, and a Notice of 
Disagreement was not received within 1 year of the date 
the veteran was notified of that decision.

2. The final, unappealed January 1947 rating action was not 
completely inconsistent with, and was not completely 
unsupported by, the evidence then of record.


CONCLUSION OF LAW

The January 1947 rating action denying service connection for 
a left wrist disability was not clearly and unmistakably 
erroneous.  VA Regulation No. 1(a), pt. I; VA Regulation 1063 
(as in effect in 1947); VA Regulation No. 2(a), pt. II, par. 
III; VA Regulations 1008, 1009 (effective 25 January 1936 to 
31 December 1957).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the evidence of record at the time of the January 
1947 rating action denying service connection for a left 
wrist disability included the service medical records which 
noted no wrist disability on entrance examination of February 
1946; the extremities were evaluated as normal.  Examination 
of the extremities in March 1946 was also negative.

In early May 1946, the veteran was seen with a 5-year history 
of left wrist pain.  He reportedly injured the wrist while 
boxing in 1941 and again while playing football in 1944, with 
frequent episodes of wrist pain since the latter injury.  The 
wrist had become more painful since the onset of military 
training and prevented him from using a rifle, with limited 
and very painful wrist extension.  On examination, there was 
tenderness over the distal end of the radius and over the 
navicular bone, with extreme pain with wrist extension.  In 
mid-May, the veteran gave a history of a "sprained" wrist 
in 1942, with intermittent pain since that time that was 
exaggerated by use of the wrist, and aggravation of the pain 
and disability by recent military training.  Examination at 
that time showed tenderness in the left "anatomical 
snuffbox" and pain at the extremes of wrist flexion and 
extension.  X-rays the next day revealed an old ununited 
fracture of the left wrist navicular bone.  In late May, the 
veteran desired to return to duty, and the examiner noted 
good wrist motion and no tenderness, upon which he was 
returned fit for duty.  The diagnosis was acquired deformity 
of the left wrist which existed prior to service.

In mid-September 1946, the veteran was seen with a history of 
a fractured left wrist 3 years ago which never properly 
healed.  He had had surgical consultations which advised an 
operation for removal of the ununited fracture, and his only 
symptoms were continuous slight pain and weakness.  Current 
examination was negative, with pain on pressure over the 
carpal bones and no objective signs of deformity.  The 
diagnosis was acquired deformity of the left wrist which 
existed prior to service.  On subsequent evaluation the same 
day, the veteran was seen with complaints of left wrist 
weakness.  He gave a history of an injury to the left wrist 
approximately   3 years ago while playing football, for which 
injury he received no medical attention at the time.  He 
reportedly saw a private physician about 6 months after the 
injury because of pain and weakness in the wrist, at which 
time X-rays were reportedly negative.  The wrist reportedly 
had improved just prior to entry into service in February 
1946, as a result of which the veteran did not mention the 
disability to the examining military physician.  Since entry 
into service, the veteran reported difficulty on the rifle 
range, and May 1946 X-rays reportedly showed an ununited 
fracture.  The veteran had requested to be returned to duty 
to complete his military training, but he now desired 
treatment.  Current examination of the extremities showed 
marked limitation of left wrist extension, weakness of the 
left hand grip, and snuffbox tenderness.  The impression was 
old non-united fracture of the left carpal scaphoid.  Current 
X-rays revealed no notable change in the old ununited 
fracture of the navicular since May, with the fragments 
appearing in the same separated position.  The impression was 
ununited fracture of the carpal navicular.  Subsequent X-rays 
of the left wrist the next day revealed an old ununited 
fracture of the left navicular with 3 to 4 millimeters 
separation and rarefaction of fragments.  The examiner 
commented that there seemed to be small chance of healing, 
and that the veteran would have to be afforded a military 
medical survey if drilling or extirpation was not done.  A 
medical survey was requested in late September.  The 
diagnosis was acquired deformity of the left wrist.

A late September 1946 Report of a Military Board of Medical 
Survey discloses the veteran's history of a left wrist injury 
while playing football in approximately 1943, at which time 
he did not report the injury, with intermittent complaints of 
left wrist weakness, pain, and stiffness since then up to the 
present time, and recent difficulty on the military rifle 
range due to the wrist.  A history of private civilian 
medical attention to the wrist on several occasions prior to 
service was noted.  Current examination showed limitation of 
left wrist extension, left hand grip weakness, and tenderness 
to deep pressure in the anatomical snuffbox.  X-rays revealed 
an old ununited fracture of the carpal navicular with the 
same degree of separation of the fragments noted on 
examination of May 1946.  The Military Board opined that the 
veteran did not meet the physical requirements of military 
service because of the old ununited fracture of the carpal 
navicular, and that neither medical nor surgical intervention 
or appliances would enable him to render useful military 
service.  Because of his history of injury, disability, and 
medical attention in civilian life, the Military Board held 
that the veteran's acquired deformity of the left wrist 
existed prior to service, and that the condition had not been 
aggravated by service because there had been no injury or 
increase of symptoms during his brief period of military 
service.  Discharge from service was recommended, and he was 
so discharged in early November 1946.

In late November 1946, the VA received the veteran's original 
claim for service connection for a left wrist disability, 
alleged to have occurred as a result of an accident during 
basic military training in May 1946.

On that record, the RO denied service connection for a left 
wrist disability by rating action of January 1947 on the 
grounds that it existed prior to service and had not been 
aggravated thereby.  The veteran was notified of the denial 
and of his appellate rights by letter the same month, but he 
did not appeal therefrom.

II.  Analysis

In January 1999, the veteran, through his representative, 
claimed an earlier effective date for the grant of service 
connection for a left wrist disability on the grounds of CUE 
in the January 1947 rating action that originally denied 
service connection.  He argued that the September 1998 Board 
grant of service connection established the basis for the CUE 
claim.  In January 2000, the veteran's representative argued 
that the preponderance of the evidence that resulted in the 
grant of service connection was of record at the time of the 
erroneous January 1947 rating action, citing the regulatory 
provisions that require clear and unmistakable evidence to 
overturn the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
as well as several cases decided by the U.S. Court of Appeals 
for Veterans Claims (Court).  In April 2001, he requested 
that the veteran be given the benefit of the doubt with 
respect to the resolution of any issue material to the 
determination of the matter.

Under the applicable criteria, service connection connotes 
many factors.  In general and fundamentally it means 
establishment of the incurrence of injury or disease or 
aggravation of a pre-existing injury or disease resulting in 
disability coincidentally with the period of active military 
service.  This may be accomplished by the presentation of 
affirmative facts showing the inception or aggravation of an 
injury or disease during active service or through the 
operation of statutory or regulatory presumptions.  
Determinations as to service connection, in general, should 
be based on review of the entire evidence of record in the 
individual case with due consideration extended to the 
defined and consistently applied policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts shown in each case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  Particular 
consideration should be accorded combat duty and other 
hardships of service.  VA Regulation No. 1(a), pt. I; VA 
Regulation 1063(A) (as in effect in January 1947).

For the purposes of par. 1(a), pt. 1, VA Regulation No. 1 as 
amended 13 July 1943, every person employed in active service 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities or disorders noted at time of the examination, 
acceptance and enrollment or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
prior to acceptance and enrollment and was not aggravated by 
such service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination are to be considered as noted.  History of the 
pre-service existence of defects, infirmities or disorders 
recorded at the time of examination for acceptance and 
enrollment does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities or disorders.  VA Regulation No. 1(a), 
pt. I; VA Regulation 1063(B) (as in effect in January 1947).

"Clear and unmistakable" means obvious or manifest.  
Accordingly, evidence which makes it obvious or manifest, 
that the injury or disease under consideration existed prior 
to acceptance and enrollment for service will satisfy the 
requirements of the statute.  The requirement of the law is 
that claims to which the above cited presumptions apply be 
denied only on the basis of evidence which clearly and 
unmistakably demonstrates that the disease did not originate 
in service, or if increased in service, was not aggravated 
thereby.  VA Regulation No. 1(a), pt. I; VA Regulation 
1063(D) (as in effect in January 1947).

Determinations concerning the inception of injury or disease 
not noted at enlistment under par. 1(b), pt. I, VA Regulation 
No. 1(a), as amended 13 July 1943, should not be based on 
medical judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  Adjudicative action 
under this regulation should be based on a thorough analysis 
of the entire evidentiary showing in the individual case and 
a careful correlation of all material facts with due regard 
to accepted medical principles pertaining to the history, 
manifestations, clinical course and character of such injury 
or disease.  History conforming to accepted medical 
principles pertaining to such injury or disease should be 
given due consideration in conjunction with basic clinical 
data concerning the manifestation, development and nature of 
such injury or disease, and accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to other competent evidence in each case.  All 
material evidence relating to the incurrence, symptoms and 
course of the injury or disease, including official and other 
records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of such injury 
or disease, should be taken into full account subject to the 
limitations contained in § 105, Public. No. 346,                  
78th Congress.  VA Regulation No. 1(a), pt. I; VA Regulation 
1063(E) (as in effect in January 1947).

There are certain medical principles so well and universally 
recognized as definitely to constitute fact, and when in 
accordance with these principles existence prior to entrance 
into service is established, no further additional or 
confirmatory facts are necessary.  For example, with notation 
or discovery, during service, of residual conditions, such as 
scars and healed fractures, with no evidence of the pertinent 
antecedent active injury or disease during service, the 
established facts are so convincing as to impel the 
conclusion that the residual condition existed prior to 
entrance into active service, without further proof of this 
fact.  Similarly, manifestations of lesions or symptoms of 
chronic disease from date of enlistment, or so close to that 
date that the disease could not have originated in so short a 
period, will be accepted as clear and unmistakable proof that 
the disease existed prior to entrance into active service.  
VA Regulation No. 1(a), pt. I; VA Regulation 1063(F) (as in 
effect in January 1947).

The development of evidence in connection with claims 
heretofore or hereafter adjudicated under the provisions of 
§§ 9(a) and (b), Public No. 144, 78th Congress, will be 
accomplished when deemed necessary.  Development should not 
be undertaken when the evidence present is sufficient for a 
proper determination of the question of service connection.  
In initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice.  VA 
Regulation No. 1(a), pt. I; VA Regulation 1063(H) (as in 
effect in January 1947).

Under VA Regulation No. 1(a), pt. I, paras. 1(a), (b), and 
(d), as amended 13 July 1943, injury or disease, apart from 
misconduct disease, noted prior to service or shown by clear 
and unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment will be 
conceded to have been aggravated where such disability 
underwent an increase in severity during service unless such 
increase in severity is shown by clear and unmistakable 
evidence, including medical facts and principles, to have 
been due to the natural progress of the disease.  Aggravation 
of a disability noted prior to service or shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of such disability 
prior to, during and subsequent to service.  (Subject to the 
limitations of § 105, Public No. 346, 78th Congress.)  
Recurrences, acute episodes, symptomatic fluctuations, 
descriptive variations and diagnostic evaluations of a pre-
service injury or disease during service or at the time of 
discharge are not to be construed as establishing increase of 
disability in the absence of sudden pathological development 
or advancement of the basic chronic pathology during active 
service such as to establish increase of pre-existing 
disability during service.  In determining aggravation by 
service due regard will be given the places, types and 
circumstances of the veteran's service and particular 
consideration will be accorded combat duty and other 
hardships of his service.  VA Regulation No. 1(a), pt. I; VA 
Regulation 1063(I) (as in effect in January 1947).

Determinations involving the consideration of sound condition 
at the time of entrance into service, for the purposes of pt. 
II, par. I(b) of VA Regulation No. 1(a), will be based upon 
the evidence of record and such evidence as may be secured in 
any case where for any reason additional evidence may be 
considered to be necessary for the purpose of such 
determinations.  Evidence of the existence of a condition at 
the time of or prior to entrance into service shall mean any 
evidence which is of record and which is of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease or injury.  In the exercise of medical 
judgment for the purpose of such determinations, rating 
agencies shall take cognizance also of the time of inception 
or manifestation of disease or injuries after the date of 
entrance into service, as disclosed by service records, and 
shall consider other entries or reports of proper military 
authorities as they may relate to the existence of a 
condition at the time of or prior to enlistment or 
enrollment.  Such records shall be accorded the weight to 
which they are entitled in consideration of other evidence 
and sound medical reasoning.  VA Regulation No. 1(a), pt. I; 
VA Regulation 1063(J) (as in effect in January 1947).

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008, 
1009; effective 25 January 1936 to 31 December 1957.
    
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a      3-pronged test to determine whether 
CUE was present in a prior determination:    (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court 
refined and elaborated on that test.  "...CUE is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error....  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error ... that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."

After a review of the record, the Board concludes that the 
unappealed January 1947 rating action denying service 
connection for a left wrist disability was reasonably 
supported by the evidence then of record, and is not clearly 
and unmistakably erroneous.  Preliminarily, the Board 
observes that the veteran's representative's arguments that 
the preponderance of the evidence that resulted in the 
Board's decision to grant service connection in 1998 was of 
record at the time of the allegedly erroneous 1947 rating 
action, and that the 1998 Board decision thus established the 
basis for the claim of CUE in the 1947 rating action, amount 
to nothing more than a disagreement as to how the facts were 
weighed or evaluated in arriving at the decision to deny 
service connection in 1947.  As such, they constitute an 
example of a situation which the Court in Russell 
specifically provided is not CUE.  

Moreover, after a current review of the evidence in the file 
at the time of the 1947 rating action, the Board concludes 
that the RO in 1947 correctly denied the claim for service 
connection for a left wrist disability, as the evidence and 
clinical findings were reasonably construed to reach the 
conclusions that (a) such disability clearly and unmistakably 
existed prior to service, thus rebutting the presumption of 
soundness on entry into service, and (b) there was no 
pathological advancement of the basic chronic pre-service 
disorder during service, as a result of which it was not 
aggravated by service. 

With respect to the presumption of soundness accorded the 
veteran on entrance into service by virtue of the fact that 
no left wrist disorder was noted on examination at the time 
of entrance into service, the Board finds that the RO's 1947 
decision reasonably supported the conclusion that such 
presumption was rebutted by evidence which made it obvious or 
manifest that the left wrist disorder existed prior to 
service.  That evidence consisted of service medical records 
of early May 1946 - 3 months after entrance into service - 
reporting in detail a history of 2 separate pre-service 
injuries to the left wrist in 1941 and 1944 with frequent 
episodes of wrist pain after the 1944 injury; mid-May 1946 
records noting the veteran's history of a "sprained" wrist 
prior to service with intermittent pain since that time that 
was exaggerated by use of the wrist, and current clinical X-
ray findings showing an old ununited fracture of the left 
navicular bone; late May 1946 records diagnosing an acquired 
left wrist deformity which existed prior to service; mid-
September 1946 records reporting a history of a left wrist 
fracture 3 years previously which never properly healed, with 
symptoms of continuous slight pain and weakness, a history of 
private civilian medical attention to the wrist prior to 
service, and another diagnosis of an acquired left wrist 
deformity which existed prior to service; subsequent mid-
September 1946 records wherein the veteran reported a left 
wrist injury 3 years previously and also specifically 
reported not mentioning the disability to the military 
examiner on entrance into service; and the late September 
1946 military medical survey report noting a history of a 
left wrist injury in approximately 1943 with intermittent 
wrist weakness, pain, and weakness since that time and 
another history of private civilian medical attention to the 
wrist on several occasions prior to service, and positing the 
medical opinion that, based on the history of injury, 
disability, and medical attention in civilian life, the left 
wrist disability existed prior to service.  The Board 
observes that the May 1946 X-ray findings showing an old 
ununited left wrist fracture at that time constitute clear 
and unmistakable evidence that such disorder obviously 
existed prior to entrance into service as recently as 
February 1946.  Moreover, the inservice medical history 
consistently indicating the pre-service onset of the left 
wrist disorder is uncontradicted by credible evidence to the 
contrary.  In this regard, the Board cannot find CUE in the 
RO's having accorded greater probative value to the 
consistent medical history of a pre-service left wrist 
disorder given by the veteran in service in connection with 
seeking treatment for an acute medical problem, than to 
contentions advanced post-service in November 1946 in support 
of his application for monetary benefits from the VA, wherein 
he claimed the inservice onset of the left wrist disorder.  
Lastly, several 1946 military medical diagnoses and opinions 
that the left wrist disability existed prior to service are 
uncontradicted by any medical evidence to the contrary.

Having found a rational basis for the RO's 1947 rebuttal of 
the presumption of the veteran's soundness on entrance into 
service on the grounds that a left wrist disability clearly 
and unmistakably existed prior to service, the Board also 
finds that the RO's 1947 decision reasonably supported the 
conclusion that the evidence showed no pathological 
advancement of the basic chronic pre-service left wrist 
disorder during service, as a result of which it was not 
aggravated by service.  That evidence consisted of service 
medical records of early May 1946 wherein the veteran 
reported frequent episodes of left wrist pain since a 1944 
injury; his mid-May 1946 history of intermittent wrist pain 
since 1942; his mid-September 1946 history of a left wrist 
fracture 3 years previously which never properly healed and 
symptoms of continuous slight pain and weakness; mid-
September 1946 military  X-rays of the left wrist that showed 
no notable change in the old ununited fracture of the 
navicular since previous military X-rays of May 1946, with 
the fragments appearing in the same separated position; and 
the late September 1946 military medical survey report noting 
intermittent left wrist weakness, pain, and stiffness since a 
1943 injury and X-rays showing an old ununited fracture of 
the carpal navicular with the same degree of separation of 
the fragments noted on examination of May 1946, and positing 
the medical opinion that the left wrist disability had not 
been aggravated by service because there had been no injury 
or increase of symptoms during the veteran's brief period of 
military service.  The Board further notes that the latter 
medical opinion that the left wrist disability had not been 
aggravated by service because there had been no injury or 
increase of symptoms during service is uncontradicted by any 
medical evidence to the contrary. 

With respect to the veteran's representative's request that 
the veteran be given the benefit of the doubt with respect to 
the resolution of any issue material to the determination of 
the matter of whether the January 1947 rating action was 
clearly and unmistakably erroneous, the Board finds that the 
facts of the record, above, raised no such doubt with respect 
to either the rebuttal of the presumption of the veteran's 
soundness on entrance into service, or the determinations 
that his left wrist disability clearly and unmistakably 
existed prior to service and was not aggravated thereby.

On that record and for the aforementioned reasons, the Board 
finds that the January 1947 rating action denying service 
connection for a left wrist disability represented a 
reasonable exercise of rating judgment, and was not clearly 
an error "the existence of which ... is undebatable, or about 
which reasonable minds cannot differ" as contemplated by 
Russell.  After appellate review, the Board is satisfied that 
the correct facts, as they were known at the time, were 
before the rating board in January 1947, and that the law and 
regulations extant at the time were correctly applied to deny 
service connection.  Moreover, the veteran failed to appeal 
that 1947 rating action, which determination is thus more 
strongly presumed valid, per Fugo.  Accordingly, the appeal 
is denied.

Although the veteran's representative has referred to several 
cases decided by the Court in support of his argument 
alleging CUE in the January 1947 rating action, the Board 
notes that such CUE determination must be based on the record 
and law that existed at the time of the 1947 decision, as new 
interpretations of a law cannot be the basis for revising a 
decision.  Thus, new rules of law from Court cases decided 
subsequent to the law which provides for judicial review of 
VA decisions on appeal to the Board (Pub. L. No. 100-687, 
§ 301(a) (18 November 1988)) could not possibly be the basis 
for an adjudicative error in 1947, and the Court has held 
that Court opinions that formulate new interpretations of the 
law subsequent to an RO decision cannot be the basis of a 
valid claim of CUE in such decision.  Berger v. Brown, 10 
Vet. App. 166 (1997).


ORDER

The January 1947 rating action denying service connection for 
a left wrist disability not being clearly and unmistakably 
erroneous, the appeal is denied.


REMAND

The veteran contends, in effect, that his left wrist 
disability is more disabling than currently evaluated.  His 
representative asserts that the January 1999 VA orthopedic 
examination was inadequate, in that the examiner failed to 
review the veteran's claims folder prior to the examination, 
and he requests a new examination that is adequate under the 
provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 (2000) and the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Appellate review discloses that the form on which the RO 
requested a VA orthopedic examination of the veteran's left 
wrist in December 1998 specified that the claims folder was 
not to be made available to the examiner, and review of the 
January 1999 examination report contains no notation by the 
examiner that the claims folder was reviewed.  Although the 
RO requested the examiner to assess the degree of functional 
loss of the left wrist due to pain, the examination report 
was deficient in this respect, and also failed to assess the 
degree of functional loss, if any, stemming from the wrist 
disability due to weakened movement, excess fatigability, and 
incoordination, particularly in the work-place, as mandated 
by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000). 

On 9 November 2000, the President of the U.S. signed the VCAA 
into law.  This law redefines the obligation of the VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supercedes the decision of the Court in Morton v. West,  12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. 6 November 2000) (per curiam Order), 
that had held that the VA cannot assist in the development of 
a claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on and after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski,         1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Therefore, for these 
reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This case is REMANDED to the RO for 
the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2. The RO should contact the veteran and 
request him to identify any and all 
providers of medical treatment and 
evaluation for his left wrist 
disability from 1999 to the present 
time.  He should be requested to sign 
and submit forms authorizing the 
release to the VA of any medical 
records from non-VA providers.  
Thereafter, the RO should obtain 
copies of all specified records, 
including any from the VA Medical 
Center, East Orange, New Jersey, and 
associate them with the claims folder.

3. After the abovementioned development 
has been completed, the veteran should 
be furnished a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected left 
wrist disability.  The claims folder 
and a copy of this Remand Order must 
be furnished to the examining 
physician prior to the examination for 
review of the veteran's medical and 
employment history, and the examiner 
must state for the record that such 
review has been accomplished.  All 
clinical findings pertaining to the 
left wrist should be reported in 
detail.  Such tests as the examining 
physician deems necessary, including 
X-rays, should be performed.  The 
examiner should (a) conduct range of 
motion studies of the left wrist and 
specify the range in degrees, and (b) 
comment as to whether or not there is 
ankylosis of the wrist, and if so, 
whether it is favorable (the joint 
fixed in 20 to 30 degrees of 
dorsiflexion), or in any other 
position except favorable, or 
unfavorable (the joint fixed in any 
degree of palmar flexion, or with 
ulnar or radial deviation).  The 
examiner should review the veteran's 
medical and employment history, and 
comment on the effects of his left 
wrist disability upon his ordinary 
activity and on how it impairs him 
functionally, particularly in the 
work-place.  The examiner should 
specifically address the matter of the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including all notification and 
development required by the VCAA.  If 
any development is incomplete, 
appropriate corrective action should 
be undertaken.
 
Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished am appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



